August 23, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  IN THE MATTER OF THE MARRIAGE OF FAYESHA JANEEN LOUISE
             JONES AND CHARLES DARNELL JONES,

NO. 14-16-00073-CV

                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 22, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant.
      We further order this decision certified below for observance.